     Case 8:18-cv-00901-MSS-AAS Document 43-3 Filed 12/10/18 Page 1 of 1 PageID 490


Subject: Donald	Anderson	v.	Thaddeus	Michael	Bullard	aka	Titus	O'Neil	and	World	Wrestling	Entertainment,
         Inc.
Date: Friday,	November	30,	2018	at	4:15:21	PM	Eastern	Standard	Time
From: Derek	L.	MeNs
To:      Mario	E.	Torres,	Esq.
Mario:	

When	we	talked	on	the	phone	before	Thanksgiving,	you	stated	you	would	send	me	the	responses	to	the	RFP	and	
Interrogatories	by	the	end	of	this	week.		I	not	received	any	responses	to	date	and	will	need	them	no	later	than	
December	6,	2018.				

Also,	I	have	sent	you	a	few	requests	to	schedule	your	client¹s	deposiVon	with	no	success.		Please	provide	me	with	3	
dates	in	January	that	he	will	be	available.		Thanks.		



DEREK L. METTS, ESQ.
METTS LEGAL, P.A.
320 Maitland Avenue
Altamonte Springs, Florida 32701
Tel.: 321-422-0430
Fax: 321-422-0499
Derek.Metts@MettsLegal.com

    Confidentiality Notice: This communication is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521. It is legally privileged
    (including attachments) and is intended only for the use of the individual(s) or entity(ies) to which it is addressed. It may contain information that is
    confidential, proprietary, privileged, and/or exempt from disclosure under applicable law. Any review, retransmission, dissemination or other use of, or
    taking of any action in reliance upon this information by persons or entities other than the intended recipient is strictly prohibited. If you have received
    this communication in error, please notify us so that we may take the appropriate action and avoid troubling you further. If you are not the intended
    recipient(s), please destroy this message, and any attachments, and notify the sender by return e-mail. Thank you for your cooperation.	
	
	

	
	




                                                                                                                                                          Page	1	of	1
